Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
     
 Non-Final Rejection 

 The Status of Claims:
Claims 1-3 are pending. 
Claims 1-3 are rejected. 

DETAILED ACTION
1. 	Claims 1-3 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/304,914 11/27/2018 PAT 10849887, which claims foreign priority documents, INDIA 201621019087 06/02/2016 and INDIA 201621019185 06/02/2016, which are not in the file.
    Drawings
3.         The drawings filed on 10/01/2020 are accepted by the examiner. 
        IDS
4.          The IDS filed on 5/31/2022 is reviewed by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a specific disease, does not reasonably provide enablement for preventing Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of diseases.  The only established prophylactics are vaccines not the  N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide compound such as present here.  In addition, it is presumed that “prevention” of the claimed disease would require a method of identifying those individuals who will develop the claimed disease before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before Parkinson’s disease occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning line 12,page 6 to line 24, page 6 mentions that the Parkinson disease Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal except for displaying photomicrographs from coronal sections showing tyrosine hydroxylase (TH)-positive neurons, showing prevention of neurodegeneration by the compounds I.a. & I.b. in Fig 1 and 4 in the specification.  4) The claims rejected are drawn to clinical Parkinson’s disease medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented from getting Parkinson ‘s disease before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in Parkinson ‘s disease with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of Parkinson ‘s disease generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent Parkinson’s diseasegenerally.  That is, the skill is so low that no compound effective generally against Parkinson ‘s disease has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
The Examiner suggests deletion of the word “preventing” from the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US 2013/0296557 A1) in view of Karuppagounder et al ( Scientific reports, Vol. 4, No. 4874, , May 2, 2014, pages I-8 ).

Applicant claims the followings:
1. A method of treating or preventing Parkinson's disease in a subject comprising orally administering a therapeutically effective amount of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide to the subject in need thereof.  
2. The method of claim 1, wherein the therapeutically effective amount of N'-(2-chloro- 6-methylbenzoyl)-4-methyl-3-[2-(3-quinolyl)ethynyl]-benzohydrazide is administered in the form of an oral dosage form further comprising pharmaceutically acceptable excipients.  
103. The method of claim 2, wherein the dosage form is one selected from tablet, pellets, capsule, sachet, pellets in sachet, pellets in capsule, powder and granules.


Determination of the scope and content of the prior art
Sengupta et al discloses  diarylacetylene hydrazide compounds of formula (I) , such as N'-(2-Chloro-6-methylbenzoyl)-4-methyl-3-[2-(3-quinoly I )ethyny I ]benzohydrazide (see page 7, a paragraph#0089 , compound#  I.2) as tyrosine kinase inhibitors, the process for their preparation, and pharmaceutical compositions for the therapeutic treatment of disorders related to tyrosine kinases,(see abstract)

Dysregulation of TK activity arising out of muta­tion, over-expression or dysfunctional autoregulatory mecha­nisms has been implicated in many diseases including cancer.
The second generation agents such as nilotinib (Ta­signa®) and dasatinib (Sprycel®) are able to inhibit a large number of clinically relevant mutations.
While the second generation TK inhibitors in clinic viz. nilotinib and dasatinib have provided additional treat­ment option to patients who have developed resistance to imatinib, there are certain shortcomings with regard to their side effects.
 (see page 2, paragraphs#0011 & 0019)
Pharmaceutical compositions for oral administra­tion also include hard capsules consisting of gelatin, also soft sealed capsules consisting of gelatin and a plasticizer. The hard capsules may contain the active ingredient in the fom1 of granules, for example in admixture with fillers, binders, and/ or glidants, and optionally stabilizers. In soft capsules, the active ingredient is preferably dissolved or suspended in suit­able liquid excipients, to which stabilizers and detergents may also be added. as in Claims 2-3 (see page 14, a paragraph#00143)

The current invention, however, differs from the prior art in that the claimed 
method of treating or preventing Parkinson's disease in a subject comprising orally administering a therapeutically effective amount of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide to the subject in need is unspecified in the prior art.

Karuppagounder et al teaches that c-Abl is activated in the brain of Parkinson’s disease (PD) patients and in 1-methyl-4-phenyl-1,2,3, 6-tetrahydropyridine (MPTP)-intoxicated mice where it inhibits parkin through tyrosine phosphorylation leading to the accumulation of parkin substrates, and neuronal cell death. In the present study, we evaluated the in vivo efficacy of nilotinib, a brain penetrant c-Abl inhibitor, in the acute MPTP-induced model of PD. Our results show that administration of nilotinib reduces c-Abl activation and the levels of the parkin substrate, PARIS, resulting in prevention of dopamine (DA) neuron loss and behavioral deficits following MPTP intoxication. On the other hand, we observe no reduction in the tyrosine phosphorylation of parkin and the parkin substrate, AIMP2 suggesting that the protective effect of Nilotinib may, in part, be parkin-independent or to the pharmacodynamics properties of nilotinib. This study provides a strong rationale for testing other brain permeable c-Abl inhibitors as potential therapeutic agents for the treatment of PD ( see abstract)


Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach the claimed method of treating Parkinson's disease in a subject comprising orally administering a therapeutically effective amount of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide to the subject in need

2. The difference between the instant application and the applied Sengupta et al art is that the Sengupta et al does not expressly teach the claimed method of treating Parkinson's disease in a subject comprising orally administering a therapeutically effective amount of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide. The deficiency of the Sengupta et al is cured partly by the Karuppagounder et al.

3. The difference between the instant application and the applied Karuppagounder et al.art is that the Karuppagounder et al does not expressly teach the method of treating Parkinson's disease in a subject comprising orally administering a therapeutically effective amount of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide. The deficiency of the Karuppagounder al is cured partly by the Sengupta et et al.



Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 1,  with respect to the lack of disclosing the method of treating Parkinson's disease in a subject comprising orally administering a therapeutically effective amount of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide, Sengupta does disclose the claimed N'-(2-Chloro-6-methylbenzoyl)-4-methyl-3-[2-(3-quinolyI )ethynyI ]benzohydrazide (see page 7, a paragraph#0089 , compound#  I.2) as a tyrosine kinase inhibitor although its application is for treating cancers . Furthermore, it is well-known in the case-law that a compound and its properties are inseparable. In re Papesch, 315 F.2d 381,  137, USPO 43(CCPA 1963). Moreover, Karuppagounder et al does point out that nilotinib as a c-Abl inhibitor or a TK inhibitors inhibitor, can be applied for treating Parkinson's disease. In addition, Sengupta does describe that both compounds of nilotinib and N'-(2-Chloro-6-methylbenzoyl)-4-methyl-3-[2-(3-quinolyI )ethynyI]benzohydrazide are considered as a tyrosine kinase inhibitor.
. Therefore, if the skilled artisan in the art had desired to use a well-known compound of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide as a therapeutic agent for treating Parkinson's disease as an alternative to nilotinib, it would have been obvious to the skilled artisan in the art to be motivated to combine a teaching of Karuppagounder’s method of treating Parkinson's disease with the Sengupta method.  This is because both compounds are considered as TK inhibitors and the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Sengupta expressly discloses the claimed N'-(2-Chloro-6-methylbenzoyl)-4-methyl-3-[2-(3-quinolyI )ethynyI ]benzohydrazide as a tyrosine kinase inhibitor for  treating cancers . While, Karuppagounder does describe that nilotinib as a c-Abl inhibitor or a TK inhibitor, can be applied for treating Parkinson's disease..
Both compounds of nilotinib and N'-(2-Chloro-6-methylbenzoyl)-4-methyl-3-[2-(3-quinolyI )ethynyI]benzohydrazide are commonly shared as a tyrosine kinase inhibitor.
. Therefore, if the skilled artisan in the art had desired to use a well-known compound of N'-(2-chloro-6-methylbenzoyl)-4-methyl -3- [2-(3-quinolyl)ethynyl]-benzohydrazide as a therapeutic agent for treating Parkinson's disease, it would have been obvious to the skilled artisan in the art to be motivated to incorporate a teaching of Karuppagounder’s method of treating Parkinson's disease as an alternative to nilotinib
into the Sengupta method.  This is because both compounds are considered as TK inhibitors and the skilled artisan in the art would expect such combined prior art  to be feasiuble and successful as guidance shown in the prior art.






Conclusion
Claims 1-3 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/02/2022